Name: Commission Regulation (EEC) No 2248/85 of 25 July 1985 on detailed rules for administrative assistance with the exportation of Emmentaler cheese subject to quota restrictions that qualifies for special treatment on importation into the United States of America
 Type: Regulation
 Subject Matter: trade;  tariff policy;  America;  international trade;  processed agricultural produce
 Date Published: nan

 Avis juridique important|31985R2248Commission Regulation (EEC) No 2248/85 of 25 July 1985 on detailed rules for administrative assistance with the exportation of Emmentaler cheese subject to quota restrictions that qualifies for special treatment on importation into the United States of America Official Journal L 210 , 07/08/1985 P. 0009 - 0012 Finnish special edition: Chapter 3 Volume 19 P. 0063 Spanish special edition: Chapter 03 Volume 36 P. 0234 Swedish special edition: Chapter 3 Volume 19 P. 0063 Portuguese special edition Chapter 03 Volume 36 P. 0234 *****COMMISSION REGULATION (EEC) No 2248/85 of 25 July 1985 on detailed rules for administrative assistance with the exportation of Emmentaler cheese subject to quota restrictions that qualifies for special treatment on importation into the United States of America THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2931/79 of 20 December 1979 on the granting of assistance for the exportation of agricultural products which may benefit from special import treatment in a third country (1), and in particular Article 1 (2) thereof, Whereas the Community and the United States of America have agreed under the GATT to allow importation into the United States of cheese of Community origin subject to quota restrictions with effect from 1 January 1980; whereas this agreement was approved by Council Decision 80/272/EEC (2); Whereas the United States of America has committed itself to take all necessary measures so that the management of the quota by the administration will be such as to permit its maximum utilization; whereas in the light of experience it appears to be appropriate to strengthen administrative cooperation with the United States of America to ensure that the quota of Emmentaler cheese of Community origin is fully utilized; whereas the cheese concerned should therefore be accompanied by a certificate issued by the competent authorities in the Community; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION: Article 1 For exportation to the United States of America (including Puerto Rico and Hawaii) of Emmentaler cheese of subheading 04.04 A of the Common Customs Tariff and subheading No 117.60.25 of the Tariff Schedule of the United States that is subject to quota restrictions the competent authority of the exporting Member State shall issue at the exporter's request a certificate corresponding to the model given in the Annex hereto. Article 2 1. Forms shall be printed on white paper of format 210 Ã  296 millimetres and shall be worded in English. Each certificate shall be given a serial number by the issuing authority. Exporting Member States may require that the certificates issued on their territory be worded in their official language, or in one of their official languages, in addition to English. 2. Each certificate shall be made out in an original and in at least two copies. The copies shall bear the same serial number as the original. The original and the copies shall be completed in typescript or by hand, in block letters in ink. Article 3 1. The certificate and its copy shall be issued by the authority designated for this purpose by the exporting Member State. 2. The issuing authority shall retain a copy of the certificate. The original and the other copy shall be presented at the Community customs office at which the export declaration is lodged. 3. The customs office mentioned in paragraph 2 shall complete the appropriate section on the original and return it to the exporter or to his representative. It shall retain the copy. Article 4 The certificate shall not be valid until it has been duly stamped by the customs office. It shall cover the quantity of Emmentaler cheese indicated thereon and must be presented to the customs authorities of the United States of America. However, a quantity exceeding by no more than 5 % that indicated on the certificate shall be regarded as covered by it. Article 5 The Member States shall take all necessary measures to check the origin, type, composition and quality of the Emmentaler cheeses for which certificates are issued. Article 6 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 September 1985. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 July 1985. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 334, 28. 12. 1979, p. 8. (2) OJ No L 71, 17. 3. 1980, p. 129.